Hill, C. J.
The evidence showing that the chattel, the basis of the possessory warrant, had recently been in the quiet, peaceable, and legally acquired possession of the person who sued out the warrant, and the evidence in favor of the defendant, who was found in possession of the chattel in question, being wholly insufficient to rebut tlie evidence establishing the right of the plaintiff to the possession of tlie chattel, a finding for the defendant was unauthorized; and the judge of the superior court erred in overruling the certiorari. Copeland v. Lucas, 6 Ga. App. 7 (64 S. E. 113). .Judgment reversed.